SUN CAPITAL ADVISERS TRUST SC BlackRock Inflation Protected Bond Fund Supplement dated July 26, 2010 To the Statement of Additional Information dated May 1, 20109 Effective immediately, the following sections of the Statement of Additional Information, dated May 1, 2010, relating to SC BlackRock Inflation Protected Bond Fund (the “Fund”) are hereby revised as indicated: a)Beginning on page 47 under the heading “Portfolio Managers,” Martin Hegarty is hereby added as portfolio manager of the Fund in the two places where the Fund is referenced. b)In the section entitled “Other Accounts Managed by Portfolio Managers – BlackRock Financial Management, Inc.” beginning on page 53, the account information as of July 19, 2010 for Martin Hegarty is hereby added as follows: Manager Total # of Accounts Total Assets Under Management (in billions) Martin Hegarty Other Registered Investment Companies 1 Other Pooled Vehicles 0 $0 Other Accounts 0 $0 c)In the section entitled “Performance fees – BlackRock” on page 53, the performance fee information as of July 19, 2010 for Martin Hegarty is hereby added as follows: Manager Total # of Performance-based Fee Accounts Total Assets Under Management (in billions) Martin Hegarty Other Registered Investment Companies 0 $0 Other Pooled Vehicles 0 $0 Other Accounts 0 $0
